Case 2:20-cv-00382-JRG Document 103 Filed 08/13/21 Page 1 of 2 PageID #: 1554




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    MARSHALL DIVISION

MAD DOGG ATHLETICS, INC.                            §
                                                    §
v.                                                  §   Case No. 2:20-cv-00382-JRG
                                                    §
PELOTON INTERACTIVE, INC.                           §


                             ORDER APPOINTING MEDIATOR

        Before the Court is Plaintiff, Mad Dogg Athletics, Inc., and Defendant, Peloton Interactive,

Inc.’s (the “Parties”) Joint Notice Regarding Mediation (the “Notice”). (Dkt. No. 101). In the

same, the Parties inform the Court that they agree that they may benefit from mediation. The

Parties agree to mediate before the Hon. Jay C. Gandhi (Ret.).

        The Court hereby appoints the Hon. Jay C. Gandhi (Ret.), JAMS Neutral, 555 West 5th

Street, 32nd Floor, Los Angeles, CA 90013; telephone (213) 620-1133 and fax (213) 620-0100 as

mediator in the above-referenced case. The Court designates Plaintiff=s counsel to be responsible

for timely contacting the mediator and Defendant’s counsel to coordinate a date for the mediation.

        Mediation shall be governed by the Court-Annexed Mediation Plan, found at:

http://www.txed.uscourts.gov/?q=court-annexed-mediation-plan.         In particular and without

limitation, the Mediation Plan requires the presence at the mediation conference of all parties,

corporate representatives, and any other required claims professionals (e.g., insurance adjusters,

etc.) with full authority to negotiate a settlement. Exceptions to this requirement may be made

only by the presiding judge in writing. Further, this Court’s Standing Order Regarding the Use of

Local     Counsel     in    Mediation      (dated       April   30,   2018      and     found     at

http://www.txed.uscourts.gov/?q=judge/chief-district-judge-rodney-gilstrap) shall be complied

with wherever applicable.
Case 2:20-cv-00382-JRG Document 103 Filed 08/13/21 Page 2 of 2 PageID #: 1555




        Barring unforeseen circumstances, mediation should take place not less than twenty-one

(21) days prior to a date set for jury selection and trial. All parties are required to mediate seriously

and in good faith, and failure to do so may result in appropriate sanctions being imposed.


       So ORDERED and SIGNED this 13th day of August, 2021.




                                                             ____________________________________
                                                             RODNEY GILSTRAP
                                                             UNITED STATES DISTRICT JUDGE




                                                   2
